ORDER

Carman, Judge:
Upon consideration of defendant’s consent motion for voluntary remand, it is hereby
ORDERED that defendant’s motion is granted; and it is further
ORDERED that this action is remanded to the Department of Labor to conduct a further investigation and to make a determination as to whether the former employees of Merrill Corporation are eligible for certification for worker adjustment assistance benefits; and it is further
ORDERED that the remand results shall be filed no later than 90 days after the date of this order; and it is further
ORDERED that plaintiff shall file papers with the Court indicating whether it is satisfied or dissatisfied with the remand results no later than 30 days after the remand results are filed with the Court; and it is further
ORDERED that the defendant will file an answer within 30 days after plaintiff responds to the Department of Labor’s remand results.